Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
Regarding the independent claim 1, Applicant argues that Harada fails to teach “generating, by a motor mounted in each wheel, braking force of a brake by an amount of a shortage of the braking force of a brake compared with a demanded braking force”, and Yamakado fails to cure the deficiencies of Harada.
Examiner disagrees to the applicant’s argument.
Harada discloses the claimed subject matter (see the 103 Rejection below).  At [0040] & [0052]-[0053] that a braking ECU 90 connected braking actuator which mounted in each wheel, wherein the braking ECU 90 generates a braking force of the vehicle automatically when the TTC is less than or equal to the threshold.  Howeve, Harada is silent whether a motor mounted in each wheel.
Yamakado teaches at [0120]-[0121] and Fig.10, that a power train controller 46 outputs a control signal to control a motor 1 (mounted on wheels 63 & 64) to perform power running and regenerative running (wherein, the regenerative running is braking force).
The combination of Harada and Yamakado is obvious to achieve of controlling driving of a vehicle using an in-wheel system.  Therefore, the 103 Rejection under Harada and Yamakado.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Harada (20160264108) view of Yamakado (20160347181). 
With regarding claim 1, Harada discloses a method of controlling driving of a vehicle using an in-wheel system, the method comprising: 
calculating a time to collision (TTC) by dividing a distance between the vehicle and an obstacle located in front of the vehicle by relative velocity (the PCS-ECU 30 calculates time to collision vs. D/V, see at least [0032]); 
determining whether the vehicle enters a braking avoidance section, based on the calculated TTC (he ECU 50 determines whether the vehicle 100 colicines with the detected object, see at least [00321 +}; and
generating, braking force of a brake by an amount of shortage of braking force of the brake compared with a demanded braking force if the vehicle enters the braking avoidance section (when the TTC is less than or equal to the threshold, generates a braking g force of the vehicle automatically, which controlling by the braking ECU 96 connected braking actuator which mounted in each wheel, see at least [0040}+ & [0052]-[0053]+).
Harada is silent about the motor mounted in each wheel.  
Yamakado discloses a vehicle comprises a motor connects to each vehicle’s wheels for generating braking force for each wheel, see at least [0120]-[0121]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Harada by including a motor connecting to each vehicle’s wheels as taught by Yamakado for generating braking for each wheels. 

With regarding claim 2, Harada teaches that the method of claim 1, wherein the braking avoidance section is divided into a first braking section, a second braking section, and a third braking section, based on the TTC (the ECY 50 sets braking thresholds based on the TTC obtained, see at least [0059]-[0068]+). 

With regarding claim 3, Harada teaches that the method of claim 2, wherein the generating of the braking force by the motor mounted in each wheel includes: generating, by the motor mounted in each wheel, the braking force within a first limit value in the first braking section (see at least [0072]-[0073]+).

With regarding claim 4, Harada teaches that the method of claim 2, wherein the generating of the braking force of the brake by the motor mounted in each wheel includes: generating, by the motor mounted in each wheel, the braking force within a second limit value in the second braking section, wherein the second limit value is greater than a first limit value (see at least [0061]-[0063]+). 

With regarding claim 5, Yamakado teaches that the method of claim 2, wherein the generating of the braking force of the brake by the motor mounted in each wheel includes: generating, by the motor mounted in each wheel, the braking force without limit in the third braking section (see at least [0257]+).

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maeda (8783390) discloses a vehicle which have electronic motors mounted each wheels generating braking force when needed (see Fig.1, col 4, lines 6-67+).
Okada (20120245776) discloses a control apparatus and control method for electrically driven vehicle, wherein the control apparatus corrects a command value to be outputted to a drive circuit for an electric drive motor for each of the drive wheel (see the abstract).  Fig.1 shows electric drive motor 10 mounted each wheels 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662